DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a water center appliance according to the claim including: a top section, the top section including: a sink basin; first and second side panels; and a rear panel, wherein the rear panel comprises a top member, a bottom member, and two side members, configured such that the top member, bottom member, and two side members of the top section rear panel together form a top section rear panel cutout; and a bottom section affixed to and aligned with the top section, the bottom section including: a sliding drawer; first and second side panels; and a rear panel, wherein the rear panel comprises a top member, a first side member, and a second side member, configured such that the top member, first side member, and second side member of the bottom section rear panel together form a bottom section rear panel cutout.
The subject matter of the independent claim 10 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a water center appliance according to the claim including: a water filter assembly having a front side and rear side, the water filter assembly positioned proximate one of the first and second side panels, and wherein the rear panel cutout is aligned with a rear side of the water filter assembly.
The subject matter of the independent claim 13 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a water center appliance according to the claim including: a floor panel connected to the first and second panels, wherein the floor panel comprises a front member, a first side member, and a second side member, configured such that the front member, first side member, and second side member of the floor panel form a floor panel cutout, wherein the floor panel cutout matches or is larger than a size and shape of an interior opening of the sliding drawer.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Phan et al. (US Patent Publication No. 2021/0052069, effectively filed 8/20/2019) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a modular water center appliance comprising: a top section including: a sink basin first and second side panels; and a rear panel, wherein the rear panel comprises a top member, a first side member, and a second side member, configured such that the top member, first side member, and second side member of the bottom section rear panel together form a bottom section rear panel cutout.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754